UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2016 Date of reporting period:	November 30, 2015 Item 1. Schedule of Investments: Putnam Global Financials Fund The fund's portfolio 11/30/15 (Unaudited) COMMON STOCKS (91.6%) (a) Shares Value Banks (32.5%) Bank of Ireland (Ireland) (NON) 496,942 $185,341 Bank of Queensland, Ltd. (Australia) 11,578 114,693 Citigroup, Inc. 9,755 527,648 Credicorp, Ltd. (Peru) 1,452 153,346 Dubai Islamic Bank PJSC (United Arab Emirates) 74,677 130,135 Grupo Financiero Banorte SAB de CV (Mexico) 38,100 204,309 ING Groep NV GDR (Netherlands) 20,663 283,700 JPMorgan Chase & Co. 10,556 703,874 KeyCorp 8,200 107,502 Lloyds Banking Group PLC (United Kingdom) 318,672 350,173 Metro Bank PLC (acquired 01/15/14, cost $96,022) (Private) (United Kingdom) (F) (RES) (NON) 4,511 108,534 Natixis SA (France) 36,243 219,799 PacWest Bancorp 4,300 202,186 Permanent TSB Group Holdings PLC (Ireland) (NON) 78,531 387,977 Shinsei Bank, Ltd. (Japan) 88,000 167,420 Sumitomo Mitsui Financial Group, Inc. (Japan) 3,400 129,863 Virgin Money Holdings UK PLC (United Kingdom) 59,894 321,044 Wells Fargo & Co. 10,350 570,285 Capital markets (14.8%) AllianceBernstein Holding LP (Partnership shares) 9,100 222,950 BGP Holdings PLC (Malta) (F) 82,319 87 Carlyle Group LP (The) 4,463 80,468 Charles Schwab Corp. (The) 13,100 441,601 Credit Suisse Group AG (rights) (Switzerland) (NON) 15,715 9,623 Credit Suisse Group AG (Switzerland) 15,715 337,868 E*Trade Financial Corp. (NON) 7,400 225,182 KKR & Co. LP 14,800 250,268 Morgan Stanley 10,100 346,430 Partners Group Holding AG (Switzerland) 477 172,236 State Street Corp. 1,800 130,644 Consumer finance (1.4%) American Express Co. 2,800 200,592 Oportun Financial Corp. (acquired 6/23/15, cost $6,022) (Private) (F) (RES) (NON) 2,113 5,420 Diversified financial services (2.8%) Challenger, Ltd. (Australia) 38,986 238,485 Eurazeo SA (France) 2,812 189,046 Hotels, restaurants, and leisure (2.3%) Accor SA (France) 4,427 186,813 Dalata Hotel Group PLC (Ireland) (NON) 28,178 153,323 Household durables (1.0%) Persimmon PLC (United Kingdom) 5,044 145,478 Insurance (19.5%) Admiral Group PLC (United Kingdom) 5,636 137,597 AIA Group, Ltd. (Hong Kong) 62,600 373,949 American International Group, Inc. 7,200 457,776 Assured Guaranty, Ltd. 10,500 277,620 Genworth Financial, Inc. Class A (NON) 19,200 96,960 Hartford Financial Services Group, Inc. (The) 7,700 351,428 Intact Financial Corp. (Canada) 4,120 274,636 Patriot National, Inc. (NON) 11,400 166,212 Prudential PLC (United Kingdom) 18,387 426,328 St James's Place PLC (United Kingdom) 22,834 349,405 IT Services (2.8%) Visa, Inc. Class A 2,720 214,907 Worldpay Group PLC (United Kingdom) (NON) 45,010 202,691 Real estate investment trusts (REITs) (6.6%) American Tower Corp. 1,500 149,070 Boston Properties, Inc. 1,500 187,485 Hibernia REIT PLC (Ireland) 142,359 209,219 Japan Hotel REIT Investment Corp (Japan) 283 206,344 Public Storage 356 85,461 Simon Property Group, Inc. 800 148,992 Real estate management and development (5.2%) Foxtons Group PLC (United Kingdom) 65,377 173,002 Hang Lung Group, Ltd. (Hong Kong) 33,000 112,473 Kennedy-Wilson Holdings, Inc. 6,500 169,650 Mitsui Fudosan Co., Ltd. (Japan) 9,000 227,252 Nexity SA (France) 2,211 94,364 Thrifts and mortgage finance (1.5%) Home Capital Group, Inc. (Canada) (S) 2,900 71,574 Radian Group, Inc. 11,000 156,750 Transportation infrastructure (1.2%) Sumitomo Warehouse Co., Ltd. (The) (Japan) 35,000 186,404 Total common stocks (cost $11,968,725) WARRANTS (0.6%) (a) (NON) Expiration date Strike Price Warrants Value Oberoi Realty, Ltd. 144A (India) 12/12/16 $0.00 23,326 $91,197 Total warrants (cost $118,699) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $17) (Private) (F) (RES) (NON) 6 $15 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $315) (Private) (F) (RES) (NON) 100 284 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $738) (Private) (F) (RES) (NON) 145 664 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,069) (Private) (F) (RES) (NON) 210 962 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $598) (Private) (F) (RES) (NON) 109 539 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $1,812) (Private) (F) (RES) (NON) 236 1,631 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $5,087 (Private) (F) (RES) (NON) 1,785 4,579 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $6,432) (Private) (F) (RES) (NON) 2,257 5,789 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $16,156) (Private) (F) (RES) (NON) 5,674 14,540 Total convertible preferred stocks (cost $32,224) SHORT-TERM INVESTMENTS (7.4%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.27% (d) 67,990 $67,990 Putnam Short Term Investment Fund 0.16% (AFF) 1,035,179 1,035,179 Total short-term investments (cost $1,103,169) TOTAL INVESTMENTS Total investments (cost $13,222,817) (b) FORWARD CURRENCY CONTRACTS at 11/30/15 (aggregate face value $6,127,425) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 1/20/16 $72,484 $73,078 $594 Euro Buy 12/16/15 72,294 74,929 (2,635) Euro Sell 12/16/15 72,294 75,388 3,094 Barclays Bank PLC Australian Dollar Buy 1/20/16 55,114 53,593 1,521 Canadian Dollar Buy 1/20/16 111,197 111,801 (604) Euro Buy 12/16/15 24,415 26,632 (2,217) Hong Kong Dollar Buy 2/17/16 24,270 24,282 (12) Japanese Yen Buy 2/17/16 91,020 91,036 (16) Singapore Dollar Buy 2/17/16 190,831 192,127 (1,296) Swiss Franc Buy 12/16/15 55,160 58,446 (3,286) Swiss Franc Sell 12/16/15 55,160 58,132 2,972 Citibank, N.A. Australian Dollar Buy 1/20/16 145,501 141,508 3,993 Danish Krone Buy 12/16/15 33,497 35,290 (1,793) Euro Buy 12/16/15 30,017 31,820 (1,803) Euro Sell 12/16/15 30,017 32,169 2,152 Japanese Yen Buy 2/17/16 24,749 24,761 (12) Credit Suisse International Australian Dollar Buy 1/20/16 51,865 50,432 1,433 British Pound Sell 12/16/15 296,103 300,921 4,818 Canadian Dollar Buy 1/20/16 123,253 124,312 (1,059) Euro Buy 12/16/15 159,491 170,940 (11,449) Euro Sell 12/16/15 159,491 169,063 9,572 Japanese Yen Buy 2/17/16 16,946 17,302 (356) Norwegian Krone Buy 12/16/15 39,149 41,262 (2,113) Swedish Krona Buy 12/16/15 132,210 137,244 (5,034) Swiss Franc Sell 12/16/15 156,821 166,710 9,889 Deutsche Bank AG Australian Dollar Buy 1/20/16 64,779 63,012 1,767 British Pound Sell 12/16/15 331,196 337,497 6,301 Canadian Dollar Buy 1/20/16 62,974 63,532 (558) Euro Buy 12/16/15 55,066 57,261 (2,195) Euro Sell 12/16/15 55,066 57,179 2,113 HSBC Bank USA, National Association Australian Dollar Buy 1/20/16 1,587 1,544 43 British Pound Buy 12/16/15 153,474 155,970 (2,496) British Pound Sell 12/16/15 153,474 156,460 2,986 Canadian Dollar Buy 1/20/16 103,260 103,994 (734) Euro Buy 12/16/15 241,087 255,581 (14,494) Euro Sell 12/16/15 241,087 255,703 14,616 Royal Bank of Scotland PLC (The) British Pound Sell 12/16/15 170,794 172,756 1,962 Canadian Dollar Buy 1/20/16 66,569 67,139 (570) Euro Buy 12/16/15 78,002 82,684 (4,682) Euro Sell 12/16/15 78,002 83,594 5,592 Swedish Krona Buy 12/16/15 65,600 67,245 (1,645) State Street Bank and Trust Co. Australian Dollar Buy 1/20/16 113,255 110,782 2,473 British Pound Sell 12/16/15 300,170 306,815 6,645 Canadian Dollar Buy 1/20/16 130,891 132,061 (1,170) Euro Buy 12/16/15 166,890 172,806 (5,916) Euro Sell 12/16/15 166,890 178,910 12,020 Israeli Shekel Buy 1/20/16 14,941 14,737 204 Japanese Yen Buy 2/17/16 164,050 167,498 (3,448) Swedish Krona Buy 12/16/15 56,653 58,874 (2,221) Swiss Franc Buy 12/16/15 57,105 60,493 (3,388) Swiss Franc Sell 12/16/15 57,105 60,203 3,098 UBS AG Australian Dollar Buy 1/20/16 81,515 79,046 2,469 British Pound Buy 12/16/15 87,958 89,084 (1,126) Canadian Dollar Buy 1/20/16 48,972 49,426 (454) Euro Buy 12/16/15 70,392 74,610 (4,218) Euro Sell 12/16/15 70,392 75,450 5,058 Swiss Franc Buy 12/16/15 85,609 89,004 (3,395) WestPac Banking Corp. Australian Dollar Buy 1/20/16 81,082 78,856 2,226 Canadian Dollar Buy 1/20/16 41,484 42,583 (1,099) Japanese Yen Buy 2/17/16 21,408 21,858 (450) Total Key to holding's abbreviations GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2015 through November 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $14,962,365. (b) The aggregate identified cost on a tax basis is $13,271,861, resulting in gross unrealized appreciation and depreciation of $2,445,061 and $781,661, respectively, or net unrealized appreciation of $1,663,400. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $142,957, or 0.9% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $505,653 $1,335,877 $806,351 $124 $1,035,179 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $67,990, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $64,353. Certain of these securities were sold prior to the close of the reporting period. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $5,820 to cover certain derivative contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 50.7% United Kingdom 14.9 Ireland 6.3 Japan 6.2 France 4.6 Switzerland 3.5 Hong Kong 3.3 Australia 2.4 Canada 2.3 Netherlands 1.9 Mexico 1.4 Peru 1.0 United Arab Emirates 0.9 India 0.6 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,683 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary 485,614 — — Financials 10,937,756 1,570,479 114,041 Industrials — 186,404 — Information technology 417,598 — — Total common stocks Convertible preferred stocks $— $— $29,003 Warrants — 91,197 — Short-term investments 1,035,179 67,990 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $21,667 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts 109,611 87,944 Equity contracts 91,197 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$7,200,000 Warrants (number of warrants)24,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# 3,688 4,493 6,145 25,712 10,181 17,645 7,554 24,440 7,527 2,226 109,611 Total Assets $3,688 $4,493 $6,145 $25,712 $10,181 $17,645 $7,554 $24,440 $7,527 $2,226 $109,611 Liabilities: Forward currency contracts# 2,635 7,431 3,608 20,011 2,753 17,724 6,897 16,143 9,193 1,549 87,944 Total Liabilities $2,635 $7,431 $3,608 $20,011 $2,753 $17,724 $6,897 $16,143 $9,193 $1,549 $87,944 Total Financial and Derivative Net Assets $1,053 $(2,938) $2,537 $5,701 $7,428 $(79) $657 $8,297 $(1,666) $677 $21,667 Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— Net amount $1,053 $(2,938) $2,537 $5,701 $7,428 $(79) $657 $8,297 $(1,666) $677 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2016
